Name: Commission Regulation (EEC) No 726/80 of 27 March 1980 extending Regulation (EEC) No 301/80 on the issue in the beef and veal sector of export licences with advance fixing of refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/ 12 Official Journal of the European Communities 28 . 3 . 80 COMMISSION REGULATION (EEC) No 726/80 of 27 March 1980 extending Regulation (EEC) No 301 /80 on the issue in the beef and veal sector of export licences with advance fixing of refunds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Articles 15 (2) and 25 thereof, Whereas Commission Regulation (EEC) No 301 /80 (3 ) modified for a period extending until 31 March 1980 the system for the issue of export licences involving advance fixing of refunds ; whereas the circumstances which gave rise to the adoption of that Regulation still obtain ; whereas it therefore appears necessary to extend the application of that Regulation until 30 June 1980 ; Article 1 In Article 2 of Regulation (EEC) No 301 /80 the date '31 March 1980 ' is replaced by *30 June 1980 '. Article 2 This Regulation shall enter into force on 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2 ) OJ No L 329, 24 . 12. 1979, p . 15 . (J ) OJ No L 32, 9 . 2 . 1980 , p . 31 .